Title: From John Adams to Daniel Eldridge Updike, 7 August 1806
From: Adams, John
To: Updike, Daniel Eldridge



Sir
Quincy August 7. 1806

I received yesterday, at the Post Office, in this Town, the polite and obliging Letter, with which you favoured me, on the first of this month, and for which I pray you to accept of my best thanks.
William Steuben Smith is my grandson, the oldest Son of my only Daugher and born in my House in Grosvenor Square in Westminster when I was Minister of the United States at the Court of Saint James’s, where his Father and Mother were married by the Bishop of St Asaph, and where the Boy was christened by Dr Price. So many curious circumstances added to the natural relation, will easily convince you that he is dear to my heart. A captain Stevens of the British Army was his Great Grand Father, by the Side of his father and his paternal Grandmother, who died lost his Life on the Expedition against Cuba, in the reign of George the Second. Such a Circumstance in a Family Seldom fails to transmit a military tincture to their posterity for Several generations. His Father was named William Stevens Smith, after his Grand father, which has filled his breast with military Enthusiasm from his early Age. And all these Things together have made the Child who is the subject of this Letter almost from his cradle a prattler about War and Warriours and Heroes. It is not then, very Surprising that Such a Youth, of Nineteen, the Son of such a Father, Should think it, a very pretty thing to embark in the cause of Liberty and oppressed humanity, under Such a Hero as Miranda has been, very imprudently represented to be in this Country for more than twenty years.
I knew nothing of the Expedition, untill a fortnight at least after it had Sailed. If I had been apprised of it, I certainly Should have exerted all the Influence and all the Authority, which the Character of a Grand father could claim to have prevented his Embarkation. As it was, I could com only commit him to the Benevolence of Heaven. If I could obtain for him the place of a common Sailer on board of one of Mr Jeffersons Gun boats in exchange for his present Situation and prospects, I would employ all the Interest I have too with our ruling Powers for that purpose. For the whole Plan, and all the designs of Miranda, as far as I can understand or conjecture, have my most decided disapprobation, not because I am against the liberation of the oppressed, but because I See no prospect of Success in Such an Enterprise, and because, if there were Such a prospect, while We are bound by a Treaty of Peace with Spain We have no right to engage in it.
Thus You See, your genteel and generous Letter, has drawn upon you the garrulity of a Grand father, which I hope you will excuse in your most obedient and very much obliged / humble Servant

J. Adams